Judgment unanimously reversed on the law without costs and complaint reinstated. Memorandum: The trial court erred in holding that actual receipt of a notice to redeem by a real property owner is required for compliance with RPTL 1464 (1). Because defendant Robroy’s certified mailing of the notice to redeem to plaintiffs complied with RPTL 1464 (1) and is a method "reasonably calculated” to apprise the property owners in this tax foreclosure proceeding of their right to redeem their property, the requirements of due process have been met (see, Harville v County of Erie, 148 AD2d 954). (Appeal from judgment of Supreme Court, Onondaga County, Stone, J.— determination of adverse claims to real property.) Present— Callahan, J. P., Denman, Pine and Lawton, JJ.